Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 20-39 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkas et al., US 2011/0153198 A1, hereinafter Kokkas, and further in view of Ng-Thow-Hing et al., US 2013/0293582 A1, hereinafter Ng.
Claim 20. 
Kokkas teaches a method of generating an augmented reality image (see FIG. 6 shows a general diagram for the generation of 3D object data and their integration into the display of augmented-reality navigation information), the method comprising: 
receiving a front image by at least one processor (see fig. 6 “VE” i.e. a video feed also considers as the front image); 
calibrating the front image by the at least one processor (see [0083] of Kokkas); and 
configuring an augmented reality navigation screen including at least one augmented reality (AR) graphic object and the calibrated front image by the at least one processor (see [0089] The rendering engine RE controls also which 3D graphics will be converted to the image domain. Since the implementation of the collinearity equation requires significant computational resources per frame the rendering engine RE ensures that only relevant navigation information is overlaid onto the video feed VE. This is achieved by limiting the 3D rendering of the calculated route R as defined by the path calculator PC (FIG. 1) to a user specified radius. The same 3D rendering cut-off radius is imposed on the 3D map O (FIG. 6) so that only 3D buildings within this radius are rendered. In addition the user has the option to select which Points of Interest (POIs) will be displayed and this limits the rendering of 3D objects to that particular selection of POIs); 
wherein the augmented reality navigation screen includes an AR camera surface (see [0010] Implementation of camera calibration parameters: a process for calibrating the video sensor so that important characteristics such as lens distortions and focal length are accounted for when undertaking graphical processing. This improves the accuracy of overlaying navigation related data onto the live video feed) and an AR GUI surface (see [0047] described in FIG. 1. The diagram schematizes the methodology subdividing it into its primary three components: hardware, data, and processing and shows how a route R is calculated by inputting a destination D into the path calculator PC. The path calculator PC calculates the most suitable route R, using a 2D map M, updating it dynamically DU as information causing road-blocks and traffic is received. The computed route R is then inputted into the rendering engine RE), wherein calibrating the front image comprises: 
determining an unnecessary area of the front image (see the differences between the video feed and the augmented reality image of fig. 6); 
Kokkas does not use the feature of “cropping” cropping, from the front image, the unnecessary area in which a portion of a vehicle is located; generating the AR camera surface based on cropped image; and rendering an AR GUI included in the AR GUI surface based on the cropped image. 
However, Ng teaches at [0063] discloses the image feature detectors 238 first selects and crops the portion 320 of the processed image 300 for further processing. The portion of image 300 for further processing is also referred to as region of interest (ROI). The selected portion 320 may extend vertically downwards to a certain distance from a vertical location near the horizon. The selected portion preferably excludes portions of the image that may interfere with accurate detection of features relevant to the road, such as hood 310 of vehicle. The vertical location and the distance of the portion 320 may be preset or may change dynamically with the change of scenery. At [0078] discloses fig. 6 illustrates an image of augmented reality including graphical elements 610, 614, 616, 618 displayed on a display device in a vehicle. The image in FIG. 6 may be seen from a windshield of the vehicle where the graphical elements 614, 610, 616, 618 are projected from a projector of the HUD system 150. Alternatively, the image in FIG. 6 may be presented on a display device in a dashboard or center console of the vehicle. Also see figs. 7-9, and at [0046] discloses the augmented reality processor 140 may include other components not illustrated in FIG. 2, such as a user interface module for receiving user input from a user.
Thus, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ng into Kokkas teachings in order to provide with the graphical elements that presented on the vehicle should be designed to reduce the driver's distraction while providing various types of helpful visual information to the driver. 

Claim 21. 
Ng teaches the method of claim 20, wherein calibrating the front image comprises cropping the unnecessary area in the front image based on a calibration factor data, wherein the calibration data comprises a first factor including the portion of the vehicle, and a second factor including an object that does not affect the driving of the vehicle, wherein the portion of the vehicle includes at least one of a bonnet, a roof, an A-pillar, a dashboard, or a holder. See [0063] discloses the image feature detectors 238 first selects and crops the portion 320 of the processed image 300 for further processing. The portion of image 300 for further processing is also referred to as region of interest (ROI). The selected portion 320 may extend vertically downwards to a certain distance from a vertical location near the horizon. The selected portion preferably excludes portions of the image that may interfere with accurate detection of features relevant to the road, such as hood 310 of vehicle. The vertical location and the distance of the portion 320 may be preset or may change dynamically with the change of scenery, also see fig. 3.
 
Claim 22. 
Kokkas teaches the method of claim 20, further comprising: detecting an object, by the at least one processor, based on the front image obtained by the at least one camera, cropping the front image, by the at least one processor, based on data stored in a calibration factor database DB, wherein the calibration factor DB stores data on vanishing line, bonnet line and center line, recognizing a lane, by the at least one processor, based on information on the detected object, and displaying a 3D carpet on the AR camera surface, by the at least one processor, based on the lane recognition data and the cropped image. See fig. 6 illustrates based on information on the detected object, and displaying a 3D carpet on the AR camera surface, by the at least one processor, based on the lane recognition data and the cropped image. Ng discloses at [0062] FIG. 3 is a processed version 300 of an image captured by an image capturing device of the augmented reality system, according to one embodiment. The image 300 is captured by the image capturing device pointing toward the front of the vehicle. The image 300 includes lines 314, 316 indicating edges of road 318, building 344 and other objects forming the environment in front of the vehicle. Other processed images are likely to include lane lines that may also be used for processing.

Claim 23. 
Kokkas teaches the method of claim 22, wherein calibrating the front image comprises: 
determining, by the at least one processor, a balance of top, bottom, left and right of the front image, based on at least one of a horizontal line passing through a vanishing point detectable in the front image or a vertical line passing through the vanishing point, and calibrating the front image, by the at least one processor, based on the balance. See at [0049] Orientation of the user is established by a 3-axis tilt-compensated compass C as shown in FIG. 1. Tilt compensation is necessary to allow the compass, built into a mobile platform MP shown in FIG. 2, to function beyond its horizontal plane (equivalent to the earth's horizontal magnetic field components XH, YH) as it is moved by a user. FIG. 2 illustrates the tilt angles for roll (.omega.) and pitch (.phi.) of a user, which occur along the Xc and Yc axis as shown in FIG. 2. When the digital compass C experiences a tilt the Xc, Yc, Zc magnetic readings are transformed to the compass's C original horizontal plane (XH, YH) by applying Eq. 2 and Eq. 3. Ng discloses at [0041] the image capturing device 110 is a device for capturing an image of environment in front of the vehicle. Preferably, the images captured by the image capturing device closely resembles the images seen by a driver through a windshield. The image capturing device 110 may be located at a location close to the driver to produce such images. The image capturing device 110 may be an RGB camera, a grayscale camera, stereoscopic camera, a depth camera or a combination of thereof. The image capturing device 110 produces processed images 124 that are sent to the image processing module 122 for preprocessing.

Claim 24. 
Ng teaches the method of claim 23, wherein the at least one camera comprises: a first camera configured to obtain the front image; and a second camera configured to obtain a wide-angle image in comparison with the first camera, wherein calibrating the front image comprises: determining, by the at least one processor, whether to use the wide-angle image, based on the balance. In light of the spec. lines 14-15 on page 12 the camera may include a first camera and a second camera. The claim recited at least one camera, so the examiner interpreted as only one camera takes different images.  
Ng discloses at [0041] the image capturing device 110 is a device for capturing an image of environment in front of the vehicle. Preferably, the images captured by the image capturing device closely resembles the images seen by a driver through a windshield. The image capturing device 110 may be located at a location close to the driver to produce such images. The image capturing device 110 may be an RGB camera, a grayscale camera, stereoscopic camera, a depth camera or a combination of thereof. The image capturing device 110 produces processed images 124 that are sent to the image processing module 122 for preprocessing. [0065] FIG. 4B is a filtered image obtained by applying a separable filter on the image of FIG. 4A, according to one embodiment. The separable filter may be configured to detect line features that are vertically oriented with a tolerable horizontal deviance. By applying the separable filter, artifacts or features 418 in FIG. 4A irrelevant to construction of a virtual model is removed, leaving the edges 414, 416 of the road 138. Using the separable filter to remove artifacts or irrelevant features is advantageous, among other reasons, since the processing can be performed expediently compared to other algorithms. In other embodiments, image processing algorithms other than the separable filter such as Hough transform may be used to extract features of the road.

Claim 25. 
Ng teaches the method of claim 22, further comprising overlaying a first AR graphic object on a point of the front image corresponding to a first object detected from the front image, wherein the at least one camera comprises: a first camera configured to obtain the front image; and a second camera configured to obtain a wide-angle image in comparison with the first camera, wherein calibrating the front image comprises determining, by the processor, whether to use the wide-angle image, based on a location of the first AR graphic object in the front image. [0038] discloses generating a virtual model of environment in front of a vehicle based on images captured using an image capturing device (e.g., a camera). The Images captured on the image capturing device are processed to extract features of interest (e.g., outline of a road). Based on the extracted features, a virtual model of the environment is constructed. The virtual model includes one or more surfaces. Each of the surfaces may be used as a reference surface to attach and move graphical elements generated to implement augmented reality (AR). As the vehicle moves, the graphical elements move as if the graphical elements are affixed to one of the surfaces in the virtual model. By presenting the graphical elements to move together with real objects in front of the vehicle, a driver perceives the graphical elements as being part of the actual environment and reduces distraction or confusion associated with the graphical elements. Also at [0041] discloses the image capturing device 110 may be an RGB camera, a grayscale camera, stereoscopic camera, a depth camera or a combination of thereof.

Claim 26. 
Kokkas teaches the method of claim 20, further comprising: generating first sensing data, by a gyroscope sensor; and generating second sensing data, by an acceleration sensor, wherein calibrating the front image comprises determining a holding tilt based on the first sensing data and the second sensing data, by the processor; and compensating the holding tilt on the navigation screen, by the processor. See [0049] and at [0054] discloses the Kalman filter is implemented in a dead-reckoning algorithm that integrates the GNSS receiver G with the compass C by considering the errors, biases and raw values obtained by the gyroscopes, accelerometers and the single frequency GNSS receiver. The gyroscopes and accelerometers are components of the 3-axis tilt-compensated compass C. Also see [0084] and fig. 1.

Claim 27. 
Kokkas teaches the method of claim 20, further comprising: receiving at least one of a home button input signal and other application execution input signal, by the processor; deactivating the camera, by the processor; and driving the augmented reality navigation application in a background, by the processor. [0011] Implementation of the collinearity condition to accurately model the relationship between the 3D object space and image space and transfer 3D maps and navigation instruction on the CCD array of pixels, thus ensuring an optimum registration with the real time video feed for augmented reality navigation. 
The Examiner believes to activate or deactivate the camera or the navigation system is considered to be a design choice.

Claim 28. 
Kokkas teaches the method of claim 20, further comprising: obtaining vehicle stop state information, by the processor; deactivating the camera, by the processor; and driving the augmented reality navigation application to display a navigation screen excluding the front image and the AR graphic object, by the processor. See [0005] discloses designed to run within embodiments the likes of Personal Digital Assistants (PDAs), smartphones or in-dash vehicle infotainment systems, displaying in real-time a video feed of the path ahead while superimposing transparent cartographic information with representative navigation instructions. Also see fig. 6 the 3D map and terrain when the video feed is deactivated.
The Examiner believes to activate or deactivate the camera or the navigation system is considered to be a design choice.

Claim 29. 
Kokkas teaches the method of claim 28, further comprising: obtaining vehicle moving state information after a vehicle stop state, by the processor; activating the camera, by the processor; and calibrating a front image obtained from the activated camera based on calibration data prior to deactivation of the camera, by the processor. [0009] Implementation of a method to relate the user's position to a three-dimensional path centerline maintaining high level of positional accuracy even during weak GNSS signal. [0010] Implementation of camera calibration parameters: a process for calibrating the video sensor so that important characteristics such as lens distortions and focal length are accounted for when undertaking graphical processing. This improves the accuracy of overlaying navigation related data onto the live video feed.
The Examiner believes to activate or deactivate the camera or the navigation system is considered to be a design choice.

Claims 30-39 are rejected with similar reasons as set forth in claims 20-29, respectively, above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVID AMINI whose telephone number is (571)272-7654. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVID A AMINI/P.E., D.Sc., Art Unit 2613